Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given by Applicants Attorney Farhad Shir on 29 November, 2021.

The application has been amended as follows: 
Claim 1, lines 17, 22 and 23:  “plate-shape transparent protecting covers” has changed to -- plate-shaped transparent protecting covers --

Claim 4, line 2: “wherein the displaying the wire laying out” has changed to -- wherein, displaying the wire laying out --

Claim 5, line 18: “wherein the displaying of the wire laying out” has changed to -- wherein, displaying of the wire laying out --

Claim 6, line 5: “wherein production information including information on the wire harness” has changed to -- wherein production information including the information of the wire harness --

Claim 8, line 2: “wherein the displaying the wire laying out” has changed to -- wherein, displaying the wire laying out --

Claim 14, line 7: “a server coupled to a processor of a computer, the server being configured to: compartmentalize a pre-created” has changed to -- a server communicating to a processor of a computer compartmentalizes a pre-created --

Claim 14, lines 21, 26 and 27: “plate-shape transparent protecting covers” has changed to -- plate-shaped transparent protecting covers --

Claim 16: canceled.

Claim 17, lines 1-2: “The wire harness producing method according to claim 16, wherein joining portions” has changed to -- The wire harness producing method according to claim 15, wherein the joining portions --

Claim 19: canceled.

Claim 20, lines 1-2: “The wire harness producing device according to claim 19, wherein joining portions” has changed to -- The wire harness producing device according to claim 18, wherein the joining portions --


Reasons for Allowance
Claims 1-9, 11-15 and 17-18 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 8 of the response filed on  10 September 2021 reviewed carefully and the amendments of the claims 1, 4-5, 8, 11-14,  dated on 10 September 2021 would overcome the claim rejections based on  35 USC §112 and 35 USC §103. The prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claims 1, 5 and 14 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be proper.

The prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
Regarding claims 1 and 14, a wire harness producing method and a wire harness producing device by arranging a plurality of display devices end to end,  displaying a full size wire laying out drawing in a length direction, comprising: compartmentalizing a pre-created two-dimensional image into the display regions and the non-display regions conforming to respective display portions and bezel portions; trimming the two-dimensional image to create wire laying out image data composed of only the display regions for the wire laying out drawing; and displaying the wire laying out drawing on the display devices, wherein plate-shaped transparent protecting covers are provided in such a manner to cover uneven surfaces between the display and bezel portions so that the electric wire is laid out on the transparent protecting covers in a stacking direction, the plate-shaped transparent protecting covers overlapping with the respective bezel portions of the display devices.

Regarding claim 5, a wire harness producing method by arranging a plurality of display devices end to end, the display devices being configured to include a display portion and a bezel portion arranged to display a full size wire laying out drawing in a length direction, the method comprising; compartmentalizing a pre-created two-dimensional image into display regions and non-display regions; trimming the two-dimensional image to the display regions and displaying the drawing, wherein the displaying of the wire laying out drawing is performed in such a manner as to allow the wire harnesses having lengths to be displayed on the plurality of display devices arranged end to end, in accordance with the lengths of the plurality of the wire harnesses to be laid out.

Prior art of record Kawase (JP 2018198219) does not teach a display device with display regions and non-display regions or removing any non-display regions corresponding to the bezel portions. Prior art of record MaClean (US 20090265923) fails to teach a plurality of display devices or compartmentalizing a pre-created image or providing a plate shaped transparent protecting covers on the display devices. Prior art of record Takamura (JP 2018084542) is silent on removing any non-display regions corresponding to the bezel portions or wire laying out on transparent protecting covers provided on the display devices.  Prior art of record Zeng (US 20110310070) fails to teach any wire harness producing device. Prior art of record Liu (CN 207742597) does not teach a wire harness producing device or wire harness producing method. 
Therefore, claims 1, 5 and 14 are allowed and claims 2-4, 6-9, 11-13, 15, and 17-18 and 20 are allowed as they inherit all the limitations of claims 1, 5 and 14. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729